DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Krogedal et al. (Pub. No. US 2013/0255810) disclose a color change system (Figs. 1-8), comprising: a stator (84) with a front side and having a plurality of media valves (94), wherein a respective inlet of the plurality of media valves is connected with a media feed line (98), wherein a respective outlet (Fig. 3) of the plurality of media valves discharges into the front side of the stator (84), wherein each of the plurality of media valves (94) has a valve closing body (Fig. 3) disposed within a valve chamber (Fig. 3) that is formed in the stator (84), wherein the valve closing body is slidable toward a valve opening (Fig. 3), wherein the valve closing body is connected with a set piston (Fig. 3) that is pressurizable by a fluid pressure and which is disposed within the stator (84), wherein the set piston (Fig. 3) abuts at a respective control pressure chamber of the plurality of media valves (94), and a selector head (82) which is rotatable and is disposed before the front side (Fig. 3) of the stator (84) around an axis proceeding vertically to the front side of the stator (84) and/or which is slidable parallel to the front side of the stator (84); 
Krogedal et al. does not render obvious in combination with the other claim limitations wherein the selector head has a media inlet at a rear side of the selector head facing the front side of the stator, wherein the media inlet is alignable, by turning and/or sliding the selector head, with one of the media valve outlets, and wherein the selector head has a media line which connects the media inlet with a media extraction of the color change system; a fluid connection from which emanates a plurality of control channels which lead to a respective control pressure chamber of the media valves wherein a respective mechanically operable switch valve is located in each of the plurality of control channels; and mechanical actuators which are disposed such that only one switch valve is activatable selectively dependent on a relative position of the selector head to the stator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753